Citation Nr: 0610199	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-02 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
left eye injury.

2.  Entitlement to service connection for prostate cancer, 
including as the result of herbicide exposure.

(The matter of entitlement to an initial evaluation in excess 
of 10 percent for tinnitus, including the assignment of 
separate ratings for each ear, will be the subject of another 
decision by the Board of Veterans' Appeals (Board) and will 
accordingly be issued on a later date.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1964.  This matter comes before the Board on appeal 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

For good cause shown, namely the appellant's health, a motion 
to advance this case on the Board's docket has been granted 
under the authority of 38 U.S.C.A. 
§ 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) (2005).

On a January 2004 VA Form 9 Substantive Appeal filing, the 
veteran requested a hearing before the Board.  In October 
2004, however, he submitted a statement indicating that he no 
longer desired to have this hearing.  Accordingly, the Board 
finds that the veteran appropriately withdrew his hearing 
request.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2005). 

With regard to the pending matter as to the propriety of an 
initial evaluation in excess of 10 percent for tinnitus, to 
include the assignment of separate ratings for each ear, the 
Board observes that the United States Court of Appeals for 
Veterans Claims (Court) recently issued a decision in Smith 
(Ellis) v. Nicholson, 
19 Vet. App. 63 (2005), that reversed a prior Board decision 
that concluded that under prior VA regulations, no more than 
a single 10 percent disability evaluation could be provided 
for tinnitus, whether perceived as bilateral or unilateral in 
nature.  VA disagrees with the Court's decision in Smith, and 
is therefore seeking to have this decision reviewed by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, the Secretary of VA 
(Secretary) has imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay include: (1) all claims 
in which a claim for compensation for tinnitus was filed 
prior to June 13, 2003, and a disability rating for tinnitus 
of greater than 10 percent is sought; and (2) all claims in 
which a claim for service connection for tinnitus filed prior 
to June 10, 1999, and a compensable rating was denied on the 
basis that the tinnitus was not "persistent" for purposes 
of 38 C.F.R. § 4.87, Diagnostic Code 6260 (as in effect prior 
to June 10, 1999).  Once a final decision is reached on 
appeal in the Smith case, the Board will resume the 
adjudication of all tinnitus cases that have been placed in 
"stay" status.  For the foregoing reasons, the veteran's 
pending appeal for entitlement to an increased rating for his 
service-connected tinnitus is now stayed, and the Board will 
not address the matter any further in this decision. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  The competent medical evidence of record does not 
establish that a currently diagnosed left eye disorder is 
etiologically related to active service.

3.  Service department records indicate that during the 
Vietnam Era, the veteran served on a vessel that may have 
been located in the waters offshore of the Republic of 
Vietnam, but these records do not confirm that the veteran's 
conditions of service involved any duty or visitation on 
shore within the Republic of Vietnam during that time.

4.  Competent medical evidence of record reveals that 
currently diagnosed prostate cancer was not documented during 
active service and until more than one year thereafter, and 
does not establish that this disease is otherwise 
etiologically related to active service.


CONCLUSIONS OF LAW

1.  The residuals of a left eye injury were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  Prostate cancer was not incurred in or aggravated by 
active service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
provides, among other things, that VA will make reasonable 
efforts to notify a claimant of the relevant evidence 
necessary to substantiate a claim for benefits under laws 
administered by VA.  The VCAA also requires VA to assist the 
claimant in obtaining that evidence.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

First, VA has a duty under the VCAA to notify a claimant of 
the information and evidence needed to substantiate a claim.  
In this regard, a February 2003 letter from the RO to the 
veteran, provided to him prior to the initial unfavorable 
decision of record, notified him of the substance of the 
VCAA.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005), this 
letter essentially satisfied the notice requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate the 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) indicating that the veteran should provide 
any information or evidence in his possession that pertained 
to his claims.  In this case, the veteran has clearly been 
informed that the information and evidence needed to 
substantiate his claims consists of information and/or 
evidence to show that he sustained a left eye injury in 
service that resulted in a currently diagnosed left eye 
disorder, and, for his prostate cancer claim, that his period 
of service during the Vietnam era required him to have actual 
duty or visitation within the Republic of Vietnam, or that 
his currently diagnosed prostate cancer is otherwise 
etiologically related to active service.  As well, he 
provided written statements in March 2003 and October 2003 to 
inform the RO that he had no additional evidence to provide 
for his claims.  Consequently, under the circumstances of 
this case, the Board finds that these notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In addition, the Court recently issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include an 
advisement that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  

In the current appeal, as noted earlier, the RO provided the 
veteran with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but did not provide him with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disorders claimed on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision in this 
case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a question that was not addressed 
by the agency of original jurisdiction, it must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, because the Board concludes below that the 
preponderance of the evidence is against both of the 
veteran's claims for service connection, any question as to 
the appropriate disability rating or effective date to be 
assigned for an award of either claim is accordingly moot.  

Moreover, VA also has a duty under the VCAA to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).  In this regard, the veteran's service 
medical and personnel records are associated with the claims 
file, as well as VA and private medical records identified 
and/or provided by the veteran.  The veteran has indicated 
his belief that some of his service medical records are 
missing, but the Board observes that the relevant 
administrative documentation shows instead that all records 
were transmitted to VA for review and inclusion in his claims 
file.  VA also afforded the veteran several VA examinations 
in support of his claims.  38 C.F.R. § 3.159(c)(4)(i) (2005).    

At this time, the veteran and his representative have not 
made VA aware of any additional evidence that must be 
obtained in order to fairly decide the claims.  Accordingly, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of this appeal has been obtained, and 
that the case is ready for appellate review.

To that end, the evidence available for review for this 
appeal includes the aforementioned medical and personnel 
records, as well as statements and argument provided by the 
veteran and his representative in support of the claims.  In 
reaching its decisions herein, the Board has carefully 
reviewed, considered, and weighed the probative value of all 
of the evidence now contained in the claims file.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting its decisions, it is not required to discuss 
each and every piece of evidence in a case.  The relevant 
evidence, including that submitted by the veteran, however, 
will be addressed and/or summarized where appropriate.  



Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

In addition to the above considerations, the RO has evaluated 
the pending claim for service connection for prostate cancer 
as secondary to herbicide exposure.  On December 27, 2001, 
the Veterans Education and Benefits Expansion Act of 2001 
became law.  See Pub. L. No. 107-103, 115 Stat. 976 (2001).  
This law included substantive changes to 38 U.S.C.A. § 1116 
(West 2002), as pertaining to the presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Accordingly, effective January 1, 2002, a 
veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the Vietnam era 
(from January 9, 1962 to May 7, 1975,) is presumed to have 
been exposed to herbicide agents.  See 38 C.F.R. §§ 3.307, 
3.309.  

Moreover, for veterans with service in the Republic of 
Vietnam, the Vietnam era is defined as the period beginning 
on February 28, 1961, and ending on May 7, 1975, inclusive.  
See 38 U.S.C.A. § 101(29)(A) (West 2002); 38 C.F.R. § 3.2(f) 
(2005).

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations, if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) 
(2005).  VA's Office of General Counsel (General Counsel) has 
determined that the applicable law (which permits certain 
personnel not actually stationed within the borders of the 
Republic of Vietnam to be considered to have served in 
Vietnam) requires that an individual must actually have been 
physically present within the boundaries of the Republic.  
See VAOPGCPREC 27-97.  Specifically, the General Counsel held  
that in order to establish qualifying "service in Vietnam," 
a veteran must demonstrate actual duty or visitation in the 
Republic of Vietnam.  Thus, service on a deep-water naval 
vessel in waters off of the shore of the Republic of Vietnam, 
without proof of actual duty or visitation in the Republic of 
Vietnam, does not constitute service in the Republic of 
Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  Id.  
Moreover, the General Counsel also specified that the term 
"service in Vietnam" does not include the service of a 
Vietnam-era veteran whose only contact with Vietnam occurred 
via the flying of high-altitude missions in Vietnamese 
airspace.  See VAOPGCPREC 7-93.  

Accordingly, a veteran who, during active military, naval, or 
air service, is determined to have qualifying service in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
he was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii) (2005).

And, if a veteran is determined to have been exposed to an 
herbicide agent during active military, naval, or air 
service, then the following diseases shall be service-
connected if the requirements of 38 U.S.C.A. § 1116 and 38 
C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113 (West 2002) and 
38 C.F.R. § 3.307(d) (2005) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2005). 


The diseases listed at 38 C.F.R. § 3.309(e), however, must 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  See 
38 C.F.R. § 3.307(a)(6)(ii) (2005).

The Secretary has further determined that there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); Notice, 
61 Fed. Reg. 41,442-41,449 and 61 Fed. Reg. 57,586-57,587 and 
57,589 (1996); Notice, 64 Fed. Reg. 59,232-59,243 (1999); 
Notice, 67 Fed. Reg. 42,600-42,608 (2002); and Notice, 68 
Fed. Reg. 27,630-27,641 (2003).  The list of diseases 
excluded from presumptive service connection due to herbicide 
exposure currently includes: hepatobiliary cancers; 
nasopharyngeal cancer; bone and joint cancer; breast cancer; 
cancers of the female reproductive system; urinary bladder 
cancer; renal cancer; testicular cancer; leukemia (other than 
chronic lymphocytic leukemia); abnormal sperm parameters and 
infertility; Parkinson's disease and parkinsonism; 
amyotrophic lateral sclerosis (ALS); chronic persistent 
peripheral neuropathy; lipid and lipoprotein disorders; 
gastrointestinal and digestive disease including liver 
toxicity (excluding type II diabetes mellitus); immune system 
disorders; circulatory disorders; respiratory disorders 
(other than certain respiratory cancers); skin cancer; 
cognitive and neuropsychiatric effects; gastrointestinal 
tract tumors; brain tumors; AL amyloidosis (also referred to 
as primary amyloidosis); endometriosis; adverse effects on 
thyroid homeostasis; and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  Id.

Notwithstanding the foregoing presumptive provisions as 
originally arising out of the Veteran's Dioxin and Radiation 
Exposure Compensation Standards Act, Pub. Law No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) and the Agent Orange Act of 
1991, Pub. Law No. 102-4, § 2, 105 Stat. 11 (1991), the 
Federal Circuit has further held that a claimant is not 
precluded from establishing service connection for a disease 
averred to be related to herbicide exposure, as long as there 
is proof of such direct causation.  See Combee v. Brown, 34 
F.3d 1039, 1043-1044 (Fed. Cir. 1994).  

Finally, if a claim for service connection cannot be 
established in relation to herbicide exposure under the above 
methods, then VA will still evaluate the claim in accordance 
with the "normal" direct and presumptive service connection 
standards as available under the law for claims for service 
connection.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.

Analysis of the Claim for Service Connection for the 
Residuals of a Left Eye Injury

The veteran states that during his period of active service, 
while stationed at Miramar Naval Air Station in California, a 
55-gallon drum of paint remover exploded in front of him, 
causing injury to his left eye which resulted in four-day 
hospital stay and left eye pain from that date to the 
present.  He further reports that a VA clinician recently 
found a cataract in his left eye, which he believes is 
related to this in-service injury.

Review of the veteran's service medical records reveals that 
he entered and exited active duty without any reported or 
clinically documented left eye problem, and with normal 
vision.  In service, he was treated one time in March 1963 
for a left eye infection, which apparently subsequently 
resolved without the need for further treatment.  As well, he 
was seen once in June 1961 for a small abscess identified as 
located on his right lower eyelid, a problem that again 
apparently required no further treatment.  

The veteran has credibly reported that he has had left eye 
pain since his in-service injury and to the present.  There 
is no post-service medical evidence, however, of a diagnosed 
left eye disorder.  To that end, the veteran was afforded a 
VA general medical examination and an eye disorders 
examination, both with claims file review, in May 2003.  His 
general medical examination report indicates that the 
examiner found no documentation of left eye injury in his 
service records, and so the examiner opined that his left eye 
pain, the extent of current eye disability, was not related 
to his reported in-service eye injury, but could be related 
to his seasonal allergies.  In his examination report, the 
eye disorders examiner stated that he had just evaluated the 
veteran for eye problems at that VA facility in March 2003, 
and indicated that after review of the record and evaluation 
of the veteran, he found no indication of the original injury 
or any residuals from that incident.  

After review and consideration of the entire record, the 
Board finds that service connection for the residuals of a 
left eye injury is not warranted.  The record reflects that 
the veteran left active service without any documented and 
chronic left eye disorder, and there is no record of medical 
evaluation or treatment for any diagnosed left eye problem 
for almost 40 years after service.  And, two VA examiners who 
recently reviewed the record and evaluated the veteran were 
both unable to state that he had a currently diagnosed left 
eye disorder that was etiologically related to active 
service.  Thus, the Board will deny the claim.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303. 

Analysis of the Claim for Service Connection for Prostate 
Cancer

The veteran served with the United States Navy.  The record 
reflects that for the majority of his four-year period of 
active duty, he was stationed stateside.  Within his last 
year of service, however, he was transferred to the 111th 
Fighter Squadron (FITRON 111), and served aboard the U.S.S. 
Kitty Hawk (CVA-63), a deep water vessel.  The veteran's 
military occupational specialty (MOS) during service was that 
of an airplane mechanic, and he avers that he worked on 
planes that "smelled" after returning from flights over the 
Republic of Vietnam during the period that Agent Orange was 
being sprayed over the mainland.  He believes that his 
currently diagnosed prostate cancer is related to his in-
service work on planes that came in contact with this 
herbicide.  As well, on his VA Form 9 substantive appeal, he 
indicated that direct service connection may be warranted for 
this disease, as he experienced burning during urination 
while on active duty. 

First, the Board observes that direct service connection for 
prostate cancer is not available in this case.  The service 
medical records show that the veteran entered and left active 
service with no report of or clinically documented prostate 
disorder.  And, while the service treatment records do 
reflect the veteran's complaints of dysuria, these complaints 
were made in relation to episodes of urethritis (in mid-1962 
and early 1964), as caused by venereal disease.  And again, 
the service medical records do not show that either episode 
then developed into a chronic prostate disorder prior to or 
at the time of the veteran's discharge from active duty in 
November 1964.  Moreover, the VA examiners who evaluated the 
veteran and reviewed the claims file in May 2003 did not 
relate his currently diagnosed prostate cancer to any in-
service symptomatology (and there is no other medical opinion 
of record with respect to etiology).  Accordingly, in the 
absence of competent medical evidence that the veteran's 
currently diagnosed prostate cancer is etiologically related 
to noted or observed in-service symptomatology, the Board 
will deny direct service connection.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

As well, presumptive service connection for prostate cancer 
is not available under 38 C.F.R. § 3.307(a)(3) and 38 C.F.R. 
§ 3.309(a), as the medical evidence clearly shows that the 
veteran's prostate cancer did not manifest to a compensable 
degree within a year after his discharge from active duty.  
Rather, the evidence suggests that it was not clinically 
documented until 1989, and so this type of presumptive 
service connection is not warranted.  See also 38 U.S.C.A. 
§§ 1110, 1131.      

This case focuses instead upon whether the veteran's active 
service qualifies his current prostate cancer to be 
presumptively service-connected in conjunction with 
38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6), 38 C.F.R. 
§ 3.309(e), and 38 C.F.R. § 3.313(a), because he may be 
presumed to have been exposed to herbicides during service.  
The veteran argues that his work on planes that flew over the 
Republic of Vietnam and were likely exposed to Agent Orange 
resulted in his in-service herbicide exposure, while his 
representative avers that the veteran's service on a deep 
water vessel off of the coast of the Republic of Vietnam is 
sufficient to presume such exposure.  As prostate cancer is a 
listed presumptive disease in relation to herbicide exposure 
under 38 C.F.R. § 3.309(e), if there is sufficient proof of 
the veteran's exposure, then service connection is warranted.  
In the alternative, the May 2003 VA examiners who reviewed 
his record and evaluated him have also opined that as he was 
exposed to herbicides via his Vietnam service and because 
there is a documented scientific link between such exposure 
and the development of prostate cancer, the veteran's claim 
warrants service connection.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994).  

The Board finds that because there is insufficient proof of 
the veteran's likely exposure to herbicides, the claim for 
service connection for prostate cancer on a presumptive basis 
or otherwise per Combee must be denied.  As noted, this 
presumption of herbicide exposure for Vietnam veterans 
requires that for those with active service in the waters 
offshore of the Republic of Vietnam or in other locations, 
they will be legally considered to have service in Vietnam if 
their conditions of service involved actual duty or 
visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a).  As noted, VA's General 
Counsel has released two precedential opinions on this 
matter, and one has particular importance to such claims as 
filed by Navy veterans.  See VAOPGCPREC 23-97 and VAOPGCPREC 
7-93.  These opinions are binding on the Board.  38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 14.507(b) (2003); Splane 
v. West, 216 F.3d 1058 (Fed. Cir. 2000).  

Thus, according to applicable law, the Board may not consider 
the veteran's report, on its own, that he worked on planes 
that were exposed to herbicides as adequate evidence of 
herbicide exposure.  While the veteran's service department 
records indicate that he worked on planes that likely had 
occasion to be in Vietnamese airspace, that information alone 
does not establish that the planes had herbicide on them when 
the veteran worked on them, or that that situation led to his 
prostate cancer.  See also VAOPGCPREC 7-93 (which directly 
held that a veteran whose only contact with Vietnam was in 
flying over it was not entitled to a presumption of herbicide 
exposure via service "in Vietnam").  There is also no other 
information or evidence of record purporting to document the 
occurrence of this situation (planes covered in herbicide) as 
described by the veteran.  

As well, per VAOPGCPREC 23-97, the General Counsel has held 
that service on a deep water vessel in the waters off of the 
shore of the Republic of Vietnam, without proof of actual 
duty or visitation in-country, is not qualifying service for 
purposes of entitlement to a presumption of herbicide 
exposure under the law.  The RO attempted to obtain proof of 
the veteran's actual duty or visitation in Vietnam through 
official channels in February 2003, but was advised in March 
2003 that while the veteran's records show that he was 
attached to a Navy unit that could have been assigned to ship 
or to shore, there was no conclusive proof in these records 
that he was physically in-country.  Likewise, the veteran has 
not provided any information or evidence to indicate that he 
was ever physically present in Vietnam during his active 
service.

The veteran's representative has suggested that the law does 
not require the veteran to have actually been physically 
present in the Republic of Vietnam in order for him to be 
entitled to a presumption of herbicide exposure, as there is 
evidence that he served aboard a ship that was present in the 
territorial waters of Vietnam.  The representative notes that 
the current United Nations Convention on the Law of the Sea, 
to which the United States is not a signatory, reflects that 
the sovereignty of a coastal state extends to the territorial 
sea adjoining it.  He argues that because the United States 
was a signatory to prior similar international treaties, and 
because in practice, the country tends to abide by the 
regulations set forth in conjunction with this type of 
treaty, the veteran may be considered to have adequately 
served within the Republic of Vietnam.  The veteran's 
representative also suggests that neither law nor regulation 
would preclude service connection in this situation.

The Board disagrees with the veteran's representative, and 
finds that because there is no credible proof that the 
veteran was actually physically present within the Republic 
of Vietnam during qualifying active service, the claim for 
service connection for prostate cancer in relation to 
herbicide exposure must fail.  First, the Board is bound to 
follow VAOPGCPREC 23-97and VAOPGCPREC 7-93, which establish 
that the veteran's active service, as currently documented, 
is inadequate.  As well, these opinions considered the intent 
of Congress in developing the statute that governs this 
claim, and one intention of Congress was to ensure that 
Vietnam ground forces in particular, who were more likely to 
come into contact with particular herbicides that were known 
to cause many disabling and/or fatal medical problems, would 
have an easier road to establish service connection for 
certain diseases and disorders than the typical VA claimant.  
And again, in determining that a pilot whose only 
relationship to the Republic of Vietnam was in flying in high 
altitudes over it would not qualify for the presumption, 
VAOPGCPREC 7-93 particularly focused upon the scientific 
studies that showed a greater likelihood of the development 
of herbicide exposure-related medical problems in veterans in 
relation to their proximity to the shores of Vietnam while in 
service.  In addition, the Board notes that as the United 
States is not a signatory to the current version of the 
aforementioned international treaty, it is not in fact bound 
by its terms, and as such, neither is the Board or VA.  

Accordingly, for all of the above reasons, the Board must 
unfortunately deny the veteran entitlement to service 
connection for prostate cancer.  

Conclusion

In making the above decisions, the Board notes that although 
a veteran, as a layperson, can provide statements as to his 
complaints and observable symptoms, he cannot offer a 
diagnosis or provide a medical opinion as to causation or the 
etiology of his claimed disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2005) (competent medical evidence means evidence that is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Thus, the Board could not, 
unfortunately, consider the veteran's assertions that current 
left eye and prostate problems were etiologically related to 
his service to be competent medical evidence in support of 
this appeal.

In reviewing the foregoing, the Board has been cognizant of 
the benefit of the doubt rule.  The preponderance of the 
evidence, however, is against each of the claims on appeal.  
As such, this case does not present such a state of balance 
between the positive evidence and the negative evidence - a 
state of relative equipoise - so as to allow for a more 
favorable determination.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Service connection for the residuals of a left eye injury is 
denied.

Service connection for prostate cancer is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


